Citation Nr: 1423884	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  03-08 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of ganglion cyst of the right wrist status post removal, to include as secondary to service-connected status post stab wound residuals and associated scar of right wrist.

2.  Entitlement to an initial compensable evaluation for depression prior to April 11, 2011.

3.  Entitlement to an initial evaluation in excess of 30 percent for depression beginning April 11, 2011.

4.  Entitlement to an effective date prior to October 3, 2011, for the award of a 10 percent evaluation for status post stab wound residuals of the right wrist.

(The issue of an increased evaluation for floppy mitral valve syndrome with neurocardiogenic syncope will be addressed in a separate decision.)



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1969 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran has timely appealed the above issues at this time.  Service connection for depression was granted and assigned a 0 percent rating from April 24, 2001 and a 30 percent evaluation, effective April 11, 2011.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in December 2013, as to only the ganglion cyst and depression issues; a transcript of that hearing is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for ganglion cyst residuals of the right wrist status post removal is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In his December 2013 hearing, the Veteran stated that he wished to withdraw the issues of an effective date prior to October 3, 2011, for an award of a 10 percent evaluation for status post stab wound residuals of the right wrist, and his increased evaluation claim in excess of 30 percent for depression beginning April 11, 2011.

2.  For the period from April 24, 2001 to April 11, 2011; depression has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issues of an effective date prior to October 3, 2011, for an award of a 10 percent evaluation for status post stab wound residuals of the right wrist and an initial evaluation in excess of 30 percent for depression beginning April 11, 2011, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for the award of April 24, 2001, for an award of a 30 percent evaluation for service-connected depression have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.400, 4.7, 4.130, Diagnostic Code 9434 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Withdrawal of Issues 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn during the course of a Board hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2013).

In his December 2013 hearing pre-conference and then on the record during that hearing-the substance of which has been reduced to writing in the transcript of that hearing which is of record-the Veteran stated that he wished to withdraw appeal of the issue of an effective date prior to October 3, 2011, for an award of a 10 percent evaluation for status post stab wound residuals of the right wrist; he additionally indicated that he was satisfied with the assigned 30 percent evaluation for his depression as of April 11, 2011, and expressed his desire to withdraw that issue from appeal as well.  In light of these statements from the Veteran during his December 2013 hearing, the Board finds that there remain no allegations of errors of law or fact for appellate consideration with regards to the earlier effective date and increased evaluation claims respecting those issues on appeal.  Accordingly, the Board does not have jurisdiction to review those issues, and they are dismissed.


Increased Evaluation Claim for Depression Prior to April 11, 2011

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

The Board finds that further discussion with respect to the VCAA is not warranted at this time.  On appeal, the Veteran has indicated in his December 2013 hearing that he wished to have a 30 percent evaluation for depression throughout the appeal period.  

In light of the favorable decision with regards to this claim, discussed below, this decision represents a full award of benefits sought on appeal as to that issue.  See AB v. Brown, 6 Vet. App. 35 (in which the United States Court of Appeals for Veterans Claims (Court) stipulated that, where a Veteran has not expressed a desire for a specific rating for a service-connected disability, he/she is presumed to be seeking the maximum benefit permitted under the regulations).  Since the Veteran has expressly requested a 30 percent rating for the period in question and this is being awarded, it is a complete award of the benefits sought.  

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2013); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2013); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2013); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2013).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Currently, the Veteran is awarded a noncompensable evaluation for his depression from April 24, 2001 to April 10, 2011, and a 30 percent evaluation thereafter.  The Veteran's depression is evaluated under Diagnostic Code 9434, for major depressive disorder, throughout the appeal period.  

Under Diagnostic Code 9434, which is governed by a General Rating Formula for Mental Disorders, a noncompensable evaluation is warranted when a mental condition has been formally diagnosed but symptoms are not severe enough to either interfere with occupational and social functioning, or to require continuous medication.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, Diagnostic Code 9411 (2013).

A 10 percent evaluation is warranted for occupational and social functioning due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  See Id.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  See Id.

A 50 percent disability rating is assigned when there is reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

One factor for consideration in evaluating mental disorders is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

The Board finds that an award of 30 percent evaluation for depression is warranted throughout the appeal period.  The reasoning is as follows.  

In a July 1999 Social Security Administration (SSA) psychiatric examination, the Veteran reported that his depression began 6 years prior.  He noted that he had trouble concentrating and that he becomes very frustrated.  He stated that he starts things but is unable to finish them.  He gets upset by crowds, traffic, noise, arguments and conflicts.  He will then become explosive.  He reported being depressed, evidenced by diminished ability to think and concentrate, depressed mood nearly every day most of the day, markedly diminished interest or pleasure in almost all activities, insomnia, and periodic suicidal ideations.  He stated that he would not kill himself, however, as he wanted to make sure his children were raised to adulthood.  He was not taking any psychiatric medications at that time.

On examination, the Veteran was noted as fully cooperative during the examination.  He had depressed facial expressions during the examiner.  His recent and remote memories were intact, and he was oriented to person, time, place, and situation.  His affect was sad and his mood was depressed.  He denied any current suicidal ideations but had thought about killing himself periodically.  He had a very low frustration tolerance and was easily angered.  He denied auditory or visual hallucinations.  His thinking was organized and attention span was average.  His intellectual functioning was estimated to be at least in the average, if not high average range.  His thought content was pessimistic and depressed.  His insight and judgment were good.  

The examiner further indicated that the Veteran "was depressed as evidenced by having a depressed mood most of the day nearly every day, markedly diminished interest or pleasure in almost all activities most of the day nearly every day, insomnia, fatigue or loss of energy nearly every day, and diminished ability to think or concentrate, as well as periodic suicidal ideations. . . . He [had] trouble sleeping at night and [was] restless."  The Veteran was diagnosed major depressive disorder, recurrent, moderate, and was assessed a 48 GAF score at that time, with a 58 GAF score being the highest within the last year.  

The Veteran also underwent a May 2004 VA psychiatric examination.  At that time he reported that his wife was his only social support, though he indicated caring for his granddaughter.  During that examination, it was shown that the Veteran was taking Effexor and Remeron for his depression.  He reported being chronically depressed with a sad mood and crying spells, insomnia, and being somewhat irritable and therefore avoiding contact with people and being fairly isolated so as to avoid getting into conflicts where he might lose his temper.  He also reported concentration and memory problems.  He reported recurrent suicidal ideations without intent or plan.  The examiner noted that he was withdrawn and isolated and had little contact or interest in being around people, particularly due to his fear of having a syncope spell while in public and the reaction people may have to that.  

On examination, the Veteran was shown to be well-nourished, and casually and well dressed.  He was attentive and cooperative with a normal rate and rhythm to his speech.  He was oriented to times four.  His mood was sad with a blunted affect.  His fund of knowledge was average.  There was no evidence of a thought disorder.  His cognitive and memory examinations were fairly intact and intact, respectively.

The examiner noted that based on the examination and review of the claims file, it appeared that the Veteran had major depressive disorder, recurrent, severe.  His current social and economic situation was consistent with the course of these diagnoses and his current mental status examination.  He appeared to be moderately to severely impaired socially and recreationally with his extreme need to isolate, withdraw, and avoid people.  He and his wife had a good relationship, but even that was strained at times by his need to isolate.  Vocationally, he was also moderately to severely impaired both from his psychiatric illness for the same reasons of avoiding people and not tolerating being around people, as well as his various medical problems which greatly impacted his ability to function.  It appeared that he had adequate social support from his wife at that time, and was independent of others to perform activities of daily living as well as capable of managing his own financial affairs.  The examiner diagnosed the Veteran with major depressive disorder, recurrent, severe, and assigned a GAF score of 40, with his highest GAF score in the last year being 40.

The Board has reviewed the private psychiatric records in the claims file, particularly from Peninsula and Cherokee.  The Board has also reviewed the Veteran's VA treatment records.  

The Veteran sought VA psychiatric treatment on April 11, 2011, at the Knoxville Community-based Outpatient Clinic (CBOC).  At that time, it was noted that he was married.  He reported that he had been in therapy on and off for years, but that the cost at Peninsula had gotten too much for him.  The Veteran reported that he had depression and has been on many medications for that condition, noting that quetiapine was the most effective.  He lacked sleep.  The Veteran reported having taken many anti-depressants in the past, but that they made him feel like a zombie or jittery and that they do not help him.  He did not want anti-depressants at that time.  He did not that he took quetiapine to help him sleep, and that in general, helped his condition.  He noted that he was married for 31 years and kept in touch with all 4 of his children from his two marriages, as well as with his family.  On examination, the Veteran was pleasant and cooperative.  His hygiene and appearance were well-kempt and appropriate for the weather.  His speech was clear and of regular rate and rhythm.  He had a full orientation.  His mood was depressed at times, and he has accepted that he has a congenital health problem that will someday end his life.  His affect was "matter of fact."  He denied any mood swings, undue anxiety, hallucinations or delusions, suspiciousness/paranoia, and suicidal or homicidal ideations; he reported that he had suicidal thoughts historically, though not currently.  Both his short-term and long-term memories were intact; his judgment and insight were good.  He was diagnosed with a mood disorder due to general medical condition, and assessed a GAF of 50.

The Board notes that the RO assigned the Veteran's 30 percent evaluation for depression on April 11, 2011, because that is the date on which it noted the Veteran's psychiatric symptomatology worsened.  

On appeal, the Veteran has argued, particularly in his December 2013 hearing, that his 30 percent evaluation should be assigned from the date of his claim as his symptomatology has been the same throughout the appeal period.  

After review of the claims file, and particularly the above noted evidence, the Board must agree with the Veteran.  There is no discernable difference between the symptomatology demonstrated in the July 1999, May 2004 and the April 2011 examinations.  Quite simply, the Board cannot find that there is a distinct increase in symptomatology that occurred on April 11, 2011, particularly when viewed against the historical examinations in July 1999 and May 2004.  The Veteran does not claim and the record does not show that the criteria for a 50 percent rating were met or approximated during the period in question.  There were very low GAF scores recorded and he exhibited suicidal ideations, but on VA examination in 2004, the Veteran was shown to be well-nourished, and casually and well dressed.  He was attentive and cooperative with a normal rate and rhythm to his speech.  He was oriented to times four.  His mood was sad with a blunted affect.  His fund of knowledge was average.  There was no evidence of a thought disorder.  His cognitive and memory examinations were fairly intact and intact, respectively.  At no time did he exhibit reduced reliability and productivity to the extent required for a higher rating.  

Accordingly, by resolving doubt in the Veteran's favor, the Board finds that an initial evaluation of 30 percent evaluation for service-connected depression is warranted on April 24, 2001-the earliest possible effective date assignable in this case, which is the date of claim.  See 38 C.F.R. §§ 3.102, 3.400, 4.7, 4.130, Diagnostic Code 9434.  

In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

The appeal of the issues of an effective date prior to October 3, 2011, for an award of a 10 percent evaluation for status post stab wound residuals of the right wrist and an initial evaluation in excess of 30 percent for depression beginning April 11, 2011, is dismissed.

An initial 30 percent evaluation for service-connected depression throughout the appeal period is allowed, subject to the regulations governing the award of monetary benefits.


REMAND

Regarding the ganglion cyst issue on appeal, the Board notes that the last VA examination of that issue was in March 2012, at which time the VA examiner stated in his rationale that he could not locate any records from Dr. J.M.B. in the claims file, regarding the 1980 ganglion cyst removal surgery.  After review of the claims file, the Board notes that those records are indeed in the claims file; the Board has tabbed them accordingly.  

In light of the examiner's inability to find the relevant evidence in the claims file, which is particularly relevant to the ganglion cyst claim, the Board finds that the March 2012 opinion is inadequate.  A remand of that issue is therefore necessary in order to obtain a new VA examination which adequately addresses the Veteran's contentions on appeal, and the evidence in the claims file.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the March 2012 VA examiner for an addendum opinion.  Following review of the claims file, particularly Dr. J.M.B.'s records located in volume 5 (tabbed in green and labeled Dr. J.M.B. Records; also large bright yellow post-it note on the left side of the page labeled Dr. J.M.B. Records), the examiner should opine whether any residuals of the ganglion cyst of the right wrist status post removal, to include scarring, more likely, less likely, or at least as likely as not (50 percent probability or greater) began in or is otherwise related to military service, to include the stab wound of the right wrist therein and the subsequent infection of that wound site during treatment.  

The examiner should address Dr. J.M.B.'s 1980 treatment records documenting the removal of the ganglion cyst, as well as the Veteran's contentions that Dr. J.M.B. told him at that time that the ganglion cyst had been present for a long time.  The examiner should additionally address whether the Veteran's contentions that either the trauma or infection in service caused the ganglion cyst to form over a long period of time on his radial artery, which he indicated was part of the repairs performed during service following the stab wound.  

The examiner should then opine whether the Veteran's residuals of a ganglion cyst of the right wrist status post removal, to include scarring, is more likely, less likely, or at least as likely as not caused by his service-connected status post stab wound residuals and associated scarring of the right wrist.

The examiner should finally opine whether the Veteran's residual of a ganglion cyst of the right wrist status post removal, to include scarring, is aggravated (e.g., permanently worsened beyond the normal progression of that disease) by his service-connected status post stab wound residuals and associated scarring of the right wrist.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

If the March 2012 VA examiner is unavailable to respond, a comparably qualified examiner may be called upon to provide an addendum that addresses the above.  If the March 2012 VA examiner or any other subsequent examiner cannot answer the above without another examination of the Veteran, he should be scheduled for an examination.

2.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for residuals of ganglion cyst of the right wrist status post removal, to include as secondary to service-connected status post stab wound residuals and associated scar of right wrist.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


